Citation Nr: 1223435	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-41 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, claimed as a chronic mental illness.

3.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	Kenneth Lavin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which denied the Veteran's claims for service connection for a chronic mental illness and vertigo.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In a March 2012 brief, the Veteran's representative appears to raise the issue of entitlement to a total rating based upon individual unemployability (TDIU).  His representative also raised the issues of entitlement to service connection for hearing loss and tinnitus during the March 2012 hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board notes that the Veteran's claim for service connection for an anxiety disorder had been previously denied on multiple occasions by the RO, most recently in an April 1981 rating decision.  However, the clinical evidence establishes that the Veteran has been diagnosed with additional psychiatric disabilities, including a panic disorder.  The instant claim for service connection for an acquired psychiatric disorder other than an anxiety disorder is based on a new diagnosis (i.e., a panic disorder) and must be adjudicated without regard to prior denial that did not consider this diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, his claim for service connection for a chronic mental illness has been restyled above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported receiving treatment for psychoneurosis while stationed in South Korea from March 1971 to May 1971 in a January 1981 formal claim.  During the March 2012 hearing, the Veteran's representative stated that there may be outstanding service treatment records as the initial request for the Veteran's service treatment records contained a misspelling of his last name and he had changed his first name since service.  The January 1977 Request for Information in which the RO requested the Veteran's service treatment records requested records using both the Veteran's correctly spelled last name and the misspelled last name referenced by the Veteran's representative.  A review of the available service treatment records contained in the claims file reveals that the records were labeled using his correctly spelled last name.  The Board also notes that the Madigan General Hospital in Fort Lewis, Washington, where it appears that the Veteran was stationed for at least part of his service, has maintained a clinical library since the mid-1950s and that such records may not be associated with a veteran's Official Military Personnel File (OMPF).  See http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html.  As such, a request for an outstanding treatment records, including any clinical records from Madigan General Hospital, must therefore be conducted. 

The Veteran's representative has also argued that the Veteran's in-service anxiety resulted in a variety of disciplinary actions against him, including a "few Article 15s."  Various private treatment records indicate that the Veteran had a least one period of Absent Without Leave (AWOL).  The Veteran's service personnel records, which are not contained in the claims file, may contain records documenting his claimed anxiety.  As these records are pertinent to the instant claims, on remand, they must be obtained.  38 U.S.C.A. § 5103A (West 2002).  

On a claim form submitted by the Veteran in November 1976, he reported having treatment two months earlier for anxiety and flashbacks at the Dominican Hospital in Santa Cruz, California.  Copies of records from that hospitalization should be obtained.

During the March 2012 hearing, the Veteran testified that he had received treatment for his psychiatric disability immediately after service from the Pajaro Valley Mental Health Clinic in Santa Cruz, California.  The Veteran submitted a completed authorization form to allow VA to obtain private treatment records from G. S. at the Rural Health Clinic in April 2011; it does not appear that these records have been requested.  In addition, the Veteran reported that he had received emergency treatment at the Watsonville Hospital in 1973 or 1974 for "acid flashbacks and an anxiety attack" and it does not appear that these records were requested.  These identified records are not located in the claims file.  

VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994). VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2)(2011).  VA should attempt to obtain these records on remand.   

Proper notice under the VCAA requires that the Veteran be provided notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.   Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Veteran has not been provided notice that complies with the Kent requirements with regard to his request to reopen his claim for service connection for an anxiety disorder.  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should provide the Veteran the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The notice should also tell the Veteran of what elements of a successful claim were found to be lacking in the last final decisions denying his claim for service connection for an anxiety disorder and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A copy of this notice letter should be placed into the claims file.

2.  The RO/AMC should obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ), including any disciplinary records and performance evaluations.  In doing so, contact the National Personnel Records Center (NPRC) and the Department of the Army.  Provide the NPRC, the service department or other depository with the appropriate information, as needed, showing performance evaluations and promotions.  Associate all documents obtained with the claims file.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

3.  The RO/AMC should obtain any of the Veteran's outstanding service treatment records, including any clinical records from Madigan General Hospital in Fort Lewis, Washington.  The clinical library at Madigan General Hospital should be specifically contacted to obtain these records.  In addition, a search should be conducted under both the Veteran's former and current names.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

4.  The RO/AMC should attempt to obtain the Veteran's private treatment records from Pajaro Valley Mental Health Clinic as identified during the March 2012 hearing, and from the Dominican Hospital and Watsonville Hospital as reported in a claim form dated in November 1976.  The Veteran is advised that he may be required to complete an appropriate authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

5.  The RO/AMC should attempt to obtain the Veteran's private treatment records from the Rural Health Clinic as identified by the Veteran in an April 2011 authorization form.  The Veteran is advised that he may be required to complete a new appropriate authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


